Whether the plaintiff was or was not properly authorized to examine and hire the teacher and furnish her with board, he could contract only on the credit of the school-money of the district and not on the credit of the district itself. There is no evidence of any express promise of the defendants to the plaintiff nor is there any evidence from which such promise can be implied. The money appropriated by law for the support of public schools constitutes the fund from which the ordinary expenses of the schools are to be defrayed and under the decisions in this state school boards are not agents of the district but trustees for it. Barrett v. School District, 37 N.H. 445, 448, 449; Giles v. School District,31 N.H. 304, 311, 312; Stebbins v. School District, 16 N.H. 510, 612, 614; Tolman v. Marlborough, 3 N.H. 57. As a consequence they can only contract debts on the credit of the school fund (authorities supra), and the plaintiff must seek his reimbursement accordingly.
Verdict set aside.
CLARK, J. did not sit: the others concurred. *Page 541